 



Exhibit 10.4
10-Q, 7/31/06
Mitcham Industries, Inc.
Stock Awards Plan
Restricted Stock Agreement

         
Grantee:
                                              
 
       
Date of Grant:
                                              
 
       
Number of Restricted Shares Granted:
                                              
 
       
Performance Period and Goals:
    See Attachment A  

     1. Notice of Grant. I am pleased to inform you that you have been granted
restricted shares of Common Stock (“Restricted Stock”) of Mitcham Industries,
Inc. (the “Company”) pursuant to the Mitcham Industries, Inc. Stock Awards Plan
(the “Plan”) as provided above, subject to the terms and conditions of the Plan
and this Agreement.
     2. Vesting Provisions.
     (a) Forfeitures. In the event of your termination of employment with the
Company prior to the end of the Performance Period for any reason other than
your death or a disability that entitles you to benefits under the Company’s
long-term disability plan, all             shares of Restricted Stock then
subject to the Forfeiture Restrictions automatically shall be forfeited to the
Company without payment. The prohibitions against transfer of the Restricted
Stock set forth in Section 4 and the obligations to forfeit and surrender the
Restricted Stock to the Company set forth in this Section 2 are referred to
herein as the “Forfeiture Restrictions.” For purposes of this Agreement,
“employment with the Company” shall include being an employee or a Director of,
or a Consultant to, the Company or an Affiliate.
     (b) Performance Vesting. To the extent the applicable performance vesting
criteria set forth on Attachment A are achieved, the Forfeiture Restrictions
shall lapse as to shares of Restricted Stock on the date(s) set forth in
Attachment A. Any shares of Restricted Stock that do not become performance
vested during the Performance Period, as provided in Attachment A, automatically
shall be forfeited to the Company without payment.
     (c) Early Vesting. The Forfeiture Restrictions shall lapse, and you shall
become vested, as to the Restricted Stock without regard to the achievement of
the performance goals set forth on Attachment A on (i) the termination of your
employment with the Company due to your death or a disability that entitles you
to benefits under the Company’s long-term disability plan or (ii) a Change of
Control.

 



--------------------------------------------------------------------------------



 



     3. Certificates. A certificate evidencing the shares of Restricted Stock
shall be issued by the Company in your name, pursuant to which you shall have
all of the rights of a shareholder of the Company with respect to the shares of
Restricted Stock, including, without limitation, voting rights and the right to
receive dividends (provided, however, that any dividends or other distributions
paid with respect to Restricted Stock shall be subject to the Forfeiture
Restrictions and shall vest only if and when the related share of Restricted
Stock vests). The certificate shall contain an appropriate endorsement
reflecting the Forfeiture Restrictions. The certificate shall be delivered upon
issuance to the Secretary of the Company or to such other depository as may be
designated by the Committee as a depository for safekeeping until the forfeiture
of such Restricted Stock occurs or the Forfeiture Restrictions lapse pursuant to
the terms of the Plan and this Agreement. You shall, if required by the
Committee, deliver to the Company a stock power, endorsed in blank, relating to
the Restricted Stock. Upon the lapse of the Forfeiture Restrictions without
forfeiture of the Restricted Stock, the Company shall cause a new certificate or
certificates to be issued without legend (except for any legend required
pursuant to applicable securities laws or any other agreement to which you are a
party) in your name in exchange for the certificate evidencing the Restricted
Stock.
     4. Nontransferability of Restricted Stock. You may not sell, transfer,
pledge, exchange, hypothecate or dispose of the Restricted Stock in any manner
otherwise than by will or by the laws of descent or distribution until the
Forfeiture Restrictions have expired. The Forfeiture Restrictions shall be
binding upon and enforceable against any transferee of the shares of Restricted
Stock.
     5. Withholding of Tax. To the extent that the receipt of the shares of
Restricted Stock (or dividends or distributions on such Restricted Stock) or the
lapse of any Forfeiture Restrictions results in compensation to you with respect
to which the Company or an Affiliate has a tax withholding obligation pursuant
to applicable law, the Company shall withhold and cancel from the number of
shares of Restricted Stock awarded you (or cash dividend or distribution) such
number of shares of Restricted Stock (or cash) necessary to satisfy the tax
required to be withheld by the Company.
     6. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof, and may not be modified adversely to your
interest except by means of a writing signed by the Company and you. This
Agreement is governed by the internal substantive laws, but not the choice of
law rules, of the State of Texas.
     7. Amendment. This Agreement may be modified only by a written agreement
signed by you and an officer of the Company who is expressly authorized by the
Company to execute such document; provided, however, notwithstanding the
foregoing, the Company may make any change to this grant, in writing, without
your consent if such change is not adverse to your rights under this Agreement.
     8. General. These shares of Restricted Stock are granted under and governed
by the terms and conditions of the Plan and this Agreement. In the event of any
conflict, the terms of

- 2 -



--------------------------------------------------------------------------------



 



the Plan shall control. Unless otherwise defined herein, the terms defined in
the Plan shall have the same defined meanings in this Restricted Stock
Agreement.

                      MITCHAM INDUSTRIES, INC.    
 
               
 
  By:                               Name:        
 
                    Title:        
 
         
 
   

- 3 -